COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00187-CR
                             NO. 02-14-00188-CR


KENDELL NAJEE SIMINGTON                                           APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
              TRIAL COURT NOS. 1327054D, 1327055D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                               I. INTRODUCTION

      A jury convicted Appellant Kendell Najee Simington of (i) possession with

intent to deliver between 4 and 200 grams of cocaine and (ii) unlawful

possession of a firearm by a felon, and it assessed his punishment at 30 years’

confinement on the delivery charge and 10 years’ confinement on the firearm

      1
      See Tex. R. App. P. 47.4.
charge.   In two points, Simington argues that the evidence is insufficient to

support his conviction for both offenses. We will affirm.

                                 II. BACKGROUND

      In May 2013, narcotics officers received information about possible drug

activity at an apartment in Fort Worth. They began conducting surveillance on

the apartment and discovered information that led them to believe that it was

operating as a trap house. According to the officers, trap houses are generally

used for the sole purpose of selling illegal drugs, and it is common for these

places to lack any sign of actual habitation.     While observing the apartment,

officers frequently saw visitors arrive and go inside for “three or four minutes” and

then leave. Believing that drugs were being sold out of the apartment, officers

enlisted the help of a confidential informant to conduct two controlled buys at the

apartment. On both occasions, the informant—who had been searched before

going in—returned with narcotics. The informant also reported that there was a

firearm inside the apartment and that the door was barricaded by two pieces of

wood to prevent unaided entry.

      Armed with this information, police obtained a “high risk” search warrant for

the apartment and had it carried out by the SWAT team. The SWAT team took

down the door with a battering ram and threw in a “flash bang” device to disorient

anyone inside.    The officers then entered the apartment and discovered two

individuals—Simington and Delisha Bennett. Between them was a ceramic plate

with several baggies of what was later determined to be cocaine. Also in the


                                         2
room were strips of paper with a phone number, at least two digital scales, and

$474 in mostly one- and five-dollar bills. There was a gun on the floor in front of

Simington and $600 in small denominations inside his pocket.

                   III. EVIDENTIARY SUFFICIENCY—POSSESSION

      Simington argues in his first and second points that the evidence is

insufficient to link him to the narcotics and to the gun that were found inside of

the apartment.

      A.     Standard of Review

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Dobbs v. State, 434 S.W.3d 166, 170

(Tex. Crim. App. 2014). This standard gives full play to the responsibility of the

trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Dobbs, 434 S.W.3d at 170.

      B.     Possession with Intent to Deliver

      To support Simington’s conviction, the State had to prove that he

knowingly or intentionally possessed between 4 and 200 grams of cocaine. See

Tex. Health & Safety Code Ann. §§ 481.112(a), (d), 481.115(d) (West 2010).

“Possession” means that the accused exercised “actual care, custody, control, or


                                         3
management” over the substance. Tex. Penal Code Ann. § 1.07(a)(39) (West

Supp. 2014); see Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App.

2005). While mere presence alone is not sufficient to establish possession, it

may become sufficient to establish guilt beyond a reasonable doubt “when

combined with other evidence, either direct or circumstantial.” Evans v. State,

202 S.W.3d 158, 162 (Tex. Crim. App. 2006).            Independent facts and

circumstances may link the accused to the contraband such that it may be

justifiably concluded that the accused knowingly possessed the contraband. Id.

at 161‒62.

      Relevant links connecting the defendant to possession of an illegal

substance include: (1) the defendant’s presence when a search is conducted;

(2) whether the contraband was in plain view, (3) the defendant’s proximity to

and the accessibility of the narcotic; (4) whether the defendant was under the

influence of narcotics when arrested; (5) whether the defendant possessed other

contraband or narcotics when arrested; (6) whether the defendant made

incriminating statements when arrested; (7) whether the defendant attempted to

flee; (8) whether the defendant made furtive gestures; (9) whether there was an

odor of contraband; (10) whether other contraband or drug paraphernalia were

present; (11) whether the defendant owned or had the right to possess the place

where the drugs were found; (12) whether the place where the drugs were found

was enclosed; (13) whether the defendant was found with a large amount of

cash; and (14) whether the conduct of the defendant indicated a consciousness


                                      4
of guilt. Id. at 162 n.12; Olivarez v. State, 171 S.W.3d 283, 291 (Tex. App.—

Houston [14th Dist.] 2005, no pet.). These factors are non-exclusive, and it is not

the number of links but the “logical force” of all the evidence that supports a

finding of guilt. Olivarez, 171 S.W.3d at 291–92.

       Here, numerous links connect Simington to the possession of the cocaine

seized by police officers. First, Simington was present during the search and

was in close proximity to the drugs, which were discovered in plain view.

Second, with trap houses, it is common for more than one dealer to sell drugs out

of the same location, and the record demonstrates that officers were unable to

connect the apartment to a particular name. Furthermore, it was clear that no

one lived in the apartment because there was a lack of furniture, food, and

clothes; while there was a TV, a couch, and a chair, narcotics officers stated that

this was not uncommon for trap houses. Simington argues that he cannot be

connected to the apartment because he did not sell the drugs to the informant

during the controlled buys and because his existence had not come to the

attention of the narcotics officers until after the execution of the search warrant,

but these facts are significantly outweighed by the logical force of the evidence

linking Simington to the narcotics.

      Simington argues that he was merely a misfortunate “bystander in the

wrong place at the wrong time with $600 dollars in his pocket.” However, while

having large sums of cash on one’s person may not be dispositive, the record

shows that when large amounts of money are made up of small denominations,


                                         5
officers will generally equate it to narcotics sales. Moreover, an officer at the

scene testified that Simington was likely not at the apartment to purchase

narcotics because the door was barricaded from the inside. According to the

officer, usually when someone was inside the apartment buying drugs, the

barricade came down.

       Simington also argues that he cannot be linked to any items inside of the

apartment because police were unable to recover his fingerprints on any of the

seized items, but this is not dispositive in our sufficiency review. As the record

shows, things like the little baggies of cocaine were never tested for fingerprints,

and other items that were tested, like the gun, did not reveal any fingerprints at

all.

       Viewing all of the evidence in the light most favorable to the verdict, we

hold that a rational jury could have found beyond a reasonable doubt that

Simington intentionally or knowingly possessed the cocaine discovered in the

apartment. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Evans, 202 S.W.3d

at 162; Olivarez, 171 S.W.3d at 291–92. Thus, we hold that the evidence is

sufficient to support Simington’s conviction for possession with intent to deliver

between 4 and 200 grams of cocaine, and we overrule his first point. See, e.g.,

Gabriel v. State, 842 S.W.2d 328, 330‒31 (Tex. App.—Dallas 1992) (holding

same based on similar facts), aff’d, 900 S.W.2d 721 (Tex. Crim. App. 1995).




                                         6
      C.     Unlawful Possession of a Firearm

      Under section 46.04 of the Texas Penal Code, a person commits a crime if

he possesses a firearm after the conviction and before the fifth anniversary of his

release from confinement. Tex. Penal Code Ann. § 46.06(a)(1) (West 2011).

There is no dispute that Simington was incarcerated for conviction of a felony

less than five years prior to his arrest in this case; Simington only argues that the

evidence was insufficient to link him to possession of the gun.          Like in the

narcotics context, when there is no evidence that the appellant was in exclusive

control of the firearm, the State must offer additional, independent facts and

circumstances linking him to the weapon. See Smith v. State, 176 S.W.3d 907,

916 (Tex. App.—Dallas 2005, pet. ref’d) (citing Poindexter, 153 S.W.3d at 406).

We use the same non-exclusive relative links set out above. See Olivarez, 171
S.W.3d at 291–92.

      The evidence demonstrates that Simington was present during the search

and that the gun was loaded, at his feet and readily accessible, and in plain view.

As the State contends, “[I]t [is] rational to conclude that [Simington] was using the

firearm found near him to protect that stash of drugs.” Indeed, as explained

above, the narcotics officers testified that the apartment was being used as a trap

house. While Simington’s fingerprints were not found on the gun, neither were

any other finger prints discovered. Viewing all of the evidence in the light most

favorable to the verdict, a rational jury could have found beyond a reasonable

doubt that Simington exercised actual care, custody, control, or management


                                         7
over the gun. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Poindexter, 153
S.W.3d at 405–06. Accordingly, the evidence is sufficient to support Simington’s

conviction for unlawful possession of a firearm. See, e.g., Hamilton v. State,

No. 08-09-00012-CR, 2011 WL 676097, at *1‒3 (Tex. App.—El Paso Feb. 25,

2011, no pet.) (not designated for publication) (holding same under similar facts).

We overrule his second point.

                                 IV. CONCLUSION

      Having overruled Simington’s two points, we affirm the trial court’s

judgments.



                                                   /s/ Bill Meier

                                                   BILL MEIER
                                                   JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 25, 2015




                                        8